This is an appeal from a decree awarding the appellee a divorce from the appellant, his wife. The bill alleges two grounds of divorce, habitually cruel and inhuman treatment and adultery; the divorce being granted on the first of these grounds. As to the cruel and inhuman treatment, the evidence discloses that "honors are even" between the parties, each being as much of an offender as the other, the acts of each being usually provoked by acts and words of the other. Where such is the case, neither party is entitled to a divorce on the ground of cruel and inhuman treatment. Gormley v. Gormley, 161 La. 121, 108 So. 307; Healy v. Healy, 77 Ark. 94, 90 S.W. 845; 1st Bishop on Marriage and Divorce (5 Ed.), section 764; Keezer on Marriage and Divorce (2 Ed.), section 284.
The court below in its decree pretermitted a decision on the charge of adultery, and counsel for both parties, after inquiry by the court, suggest that we now decide that issue.
Without setting forth the evidence, it will be sufficient to say that the evidence, in support of the charge is wholly circumstantial, both the circumstances and the *Page 494 
fact itself being denied by the appellant, in which denial there is corroborating testimony. After carefully weighing all of the evidence, we are of the opinion that it is insufficient to justify a divorce on the ground of adultery.
Reversed, and bill dismissed.